DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“adjustment means” (Claim 9 Line 2) interpreted as being an elongated hole, hole, and screw set (Page 47 Lines 10-27 and Page 50 lines 7-14; per Applicant’s response filed on 07/18/2022 in response to the 112(b) rejection of the claims)

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“by means of at least one first elastically deformable member” (Claim 1 Lines 5-6)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dumanski et al. (US 2017/0097083) in view of Jeon (US 10,968,997).
Regarding Claim 1, Dumanski discloses a gear wheel arrangement, comprising (see Fig. 2); - a first part (13) which is arranged to be rotationally fixed to a bearing (10); - a second part (14) which is rotatably connected to the first part (see Fig. 2; see also [0047]) and provided with gear teeth (see Figs. 2 and 3) for meshing with an adjacent gear (see [0002]); wherein the first and second parts are mechanically connected by means of at least one first elastically deformable member (21) which allows a limited relative rotation between the first and second part (see [0038]; see also [0047]), characterized in that the gear teeth of the second part are helical (see [0050] disclosing that the invention can have either spur or helical teeth) and that the gear wheel arrangement is arranged to allow a limited relative axial and linear displacement between the first part and the second part (see Fig. 2, showing that there is a gap between the two parts that move relative to one another in the axial direction, and based on the connection and shape of the elastically deformable member, the two parts can be compressed towards one another in an axial and linear manner).
Dumanski further discloses that the first part is rotational fixed to a bearing and accordingly not to a shaft (9). However, Jeon teaches in a similar split gear (see Fig. 2), where the first part (300) is fixed relative to a shaft (100) (see Col. 4 Lines 3-6) and the second part (400) rotates relative to the first part (see Col. 4 Lines 31-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Dumanski with the first part directly attached to the shaft as taught in Jeon to provide the backlash absorbing function to a non-idler gear based on the design considerations of the gear train (e.g. if only two gears are in the gear train).
Regarding Claim 2, Dumanski further discloses the gear wheel arrangement according to claim 1, comprising wherein said at least one first elastically deformable member which is deformed during relative rotational displacement between the first part and the second part (see [0038] and [0047]; see also Figs. 2-3).
Regarding Claim 3, Dumanski further discloses the gear wheel arrangement according to claim 1, wherein said at least one first elastically deformable member is arranged to be deformed during relative axial displacement between the first part and the second part (see Fig. 2).
Regarding Claim 4, Dumanski further discloses the gear wheel arrangement according to claim 1, comprising at least one second elastically deformable member, which is arranged to be deformed during relative axial displacement between the first part and the second part (see [0039]; see also Fig. 2).
Regarding Claim 6, Dumanski further discloses the gear wheel arrangement according to claim 1, wherein the first part comprises a central hub (15) with an axial bore for receiving the shaft (see Fig. 2) and at least one first contact member (22) which is arranged at a radial distance from a central axis of the hub (see Fig. 2, showing the left side element 22).
Wherein the second part comprises at least one second contact member (22) (see Fig. 2, showing a right side element 22) and an annular toothed member (see Fig. 2, showing teeth), wherein the gear teeth comprise peripheral helical teeth arranged on said annular toothed member (see Fig. 2).
Wherein said elastically deformable member is arranged between said first and second contact members (see Fig. 2).
Regarding Claim 10, Dumanski further discloses the gear wheel arrangement according to claim 2, wherein said at least on first elastically deformable member comprises a polymer material (see [0040]).

Allowable Subject Matter
Claims 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.R.W./Examiner, Art Unit 3658             

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658